           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                                      PLAINTIFFS

                        No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al.                                         DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE ST ALLIN GS, TIFFANY ELLIS,
and LINDA MORGAN                                                        INTERVEN ORS

                               ORDER
     Having received no objections, the Court approves Ms. Powell's
invoice for December 2019, NQ 5555, and authorizes payment. The
Court attaches Ms. Powell's bill for January 2020.                       The Court will
authorize payment if there are no objections after seven calendar days.
NQ 5034.
     So Ordered.
                                   ~ s A . . ~ '}'1---
                                D .P. Marshall Jr.
                                United States District Judge

                                  / ::t_   "+eh-t v tM y J.1J ')... 0
                                                      I
February 5, 2020                                                    15401 Chenal Pkwy
                                                                    Apt. 2301
                                                                    Little Rock, AR 72211


The Honorable D. Price Marshall. Jr.
Chief Judge, United States District Court
Eastern District of Arkansas
600 West Capitol, Room D258
Little Rock, AR 72201-3325

Re: Fees for January 2020

Your Honor,

Per your order of November 3, 2016, I am submitting my request for reimbursement for my
activities related to the PCSSD' s and JNPSD's implementation of the areas of Plan 2000 that
remain under Court supervision. An asterisk at the beginning of an entry denotes fees that have
been divided between the two districts. Fees for PCSSD total $1650.00. The total for JNPSD is
$1350.00. The total reimbursement request is $3000.00.

PCSSD
Dec 29,30, Jan 6,7,8 - Research/Draft/Edit/File status report - Monitoring-5 hours ($1500)
*Jan 17 - Status Meeting - 1 hour ($150)

PCSSD TOTAL $1650.00

JNPSD
Jan 15, 21,27 - Meeting with staff/Draft/Edit/File status report- Monitoring 4 hours ($1200)
*Jan 17 - Status Meeting - 1 hour ($150)

JNPSD TOTAL $1350.00

Please contact me if you have any questions or concerns related to this request.

Sincerely,


>Y;~·L ;/J~
Margie L. Powell
Court Expert
